Citation Nr: 9904052	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-06 819	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for residuals of 
syphilis with cerebrospinal, blood and mental disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1950 to May 1952.  He served in combat and was awarded a 
Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In September 1998, a video conference hearing was held before 
the undersigned, who is a Board member and was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West Supp. 1995).  The veteran waived his right to 
a hearing, in person, with a Board member.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no medical or other competent evidence which 
would support a finding that the veteran has post traumatic 
stress disorder (PTSD).  

3.  The claim for service connection for PTSD is not 
plausible.  

4.  The veteran's residuals of syphilis existed prior to his 
active service.  

5.  The veteran's residuals of syphilis did not increase in 
severity during his active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Residuals of syphilis with cerebrospinal, blood and 
mental disorders were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denies the veteran's claim for service connection 
for PTSD because it is not well grounded.  The Board denies 
the veteran's claim for service connection for residuals of 
syphilis with cerebrospinal, blood and mental disorders, 
because the evidence is against the claim.  

Preliminary Considerations

On September 9, 1998, the RO informed the veteran that his 
file was being forwarded to the Board and that he had 90 days 
to present any additional evidence.  A Board hearing was held 
by video conference with the veteran on September 18, 1998.  
The veteran did not identify any additional evidence that may 
be missing that VA could obtain.    See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  He did state that he would submit 
additional medical evidence to the RO for it to consider.  On 
February 8, 1999, the RO verified that it had not received 
any additional evidence.  As more than 90 days have past 
since the claim was forwarded to the Board, and the veteran 
has not submitted any additional evidence or identified any 
evidence that VA could obtain, the Board must proceed with 
its review of the record on appeal.  

The veteran testified that at his September 1998 video 
hearing that he was receiving Social Security benefits based 
on age.  He had previously received benefits based on 
disability after he fractured his wrists at work.  He did not 
indicate that medical records for those wrist claims might 
contain information relevant to the issues now before the 
Board.  

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

1.  PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

The first requirement for a well grounded claim is not met.  
The veteran's assertion that he has PTSD is not competent 
evidence that he has the disability.  A diagnosis from a 
physician or other competent, trained medical professional is 
required.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In this case, there is no clear diagnosis of the condition.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  There are 
psychiatric reports; however, they do not provide evidence of 
a plausible claim because none of the physicians have 
diagnosed PTSD.  

Following admission to East Jefferson General Hospital, in 
December 1995, a neuropsychological evaluation led to a 
diagnosis of nonpsychotic mental disorder following organic 
brain damage.  The private physicians did not indicate PTSD.  

The report describes a thorough VA mental examination in 
September 1997.  The doctor reported that the veteran's 
subjective complaints did not meet the criteria for a 
diagnosis of PTSD.  The examiner further stated that the 
results of psychological testing did not support a diagnosis 
of PTSD.  These and other findings led the VA examination to 
conclude with the diagnosis that there was no psychiatric 
disorder.  

38 U.S.C.A. § 1154(b) provides relaxed criteria on the 
question of the occurrence of an injury during service for a 
combat veteran; however, it does not do away with the 
requirements for competent evidence that the veteran has a 
current disability.  See Caluza.  

38 C.F.R. § 3.304(f) (1998) provides that if there is a 
diagnosis of PTSD, a Combat Infantryman Badge will be 
accepted as evidence that a PTSD stressor event happened 
during service.   The regulation does not provide a basis to 
assume that there is a current disability or diagnosis of 
PTSD.  

As there is no evidence of a current PTSD disability from a 
competent witness, the claim is not well grounded and must be 
denied.  

Additionally, a well grounded claim must have some evidence 
which connects a current disability to disease or injury in 
service.  Here, there is no evidence of chronic psychiatric 
disorder in service or of a post service continuity of 
psychiatric symptoms.  See Savage v. Brown, 10 Vet. App. 488, 
494 (1997).  There is no medical opinion or other competent 
evidence linking a current psychiatric disability to disease 
or injury in service.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for PTSD on the basis 
that it was not well grounded, the Board concludes that this 
error was harmless.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The rating decision and statement of the case 
adequately informed the veteran of the lack of evidence to 
support his claim, particularly the lack of a diagnosis of 
PTSD.  See Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer 
v. Brown, 9 Vet. App. 425, 429 (1996).  As indicated above, 
the veteran has not provided any information pertaining to 
the existence of evidence, which if obtained, would make his 
claim plausible.

2.  Residuals of Syphilis with Cerebrospinal, Blood and 
Mental Disorders

In his service medical records, on his September 1997 VA 
examination, and at his September 1998 video conference, the 
veteran acknowledged that he had a congenital syphilis which 
existed prior to service.  He does not claim nor does the 
evidence show that the disability was incurred in service.  

Rather, the veteran claims that his syphilis was aggravated 
during service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  

As the veteran had wartime service, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  

A veteran is generally considered competent to testify of an 
increase in severity and such a statement makes his claim 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

The only evidence in favor of the allegation of aggravation 
are the veteran's own statements.  The veteran explained that 
his commander thought that the veteran was excessively firing 
his weapon while on guard duty; and referred him for 
evaluation;  and that an evaluation disclosed symptoms of his 
syphilis that were treated.  This testimony is credible and 
is confirmed by the service medical records.  However, 
treatment in service simply to ameliorate a preexisting 
disability or to treat an acute exacerbation, by itself, does 
not establish aggravation.  The weakness of this evidence is 
that it does not clearly identify any additional disability.  
If the disability underwent no increase in severity during 
service, aggravation may not be conceded.  38 C.F.R. § 3.306 
(1998).  

The service medical records are essentially against the 
claim.  They do show that the veteran's pre-existing 
neurosyphilis became symptomatic and was treated.  However, 
the physicians indicated that it was arrested.  The doctors 
stated "The disqualifying condition existed to a 
disqualifying degree at the time of entry into the present 
period of active service, and was not aggravated by military 
service."  

The opinions of two physicians rendered at the time of the 
veteran's military service are substantially more probative 
that the recollection of a lay witness many years later.  
Consequently, the evidence is not in approximate balance.  
38 U.S.C.A. § 5107(b) (West 1991).  The competent medical 
evidence establishes that the veteran's pre-existing syphilis 
and residuals did not increase in severity during his wartime 
service.  Therefore, his claim for service connection for the 
residuals of syphilis which he has described as 
cerebrospinal, blood and mental disorders must also be 
denied.  


ORDER

Service connection is denied for PTSD and for residuals of 
syphilis with cerebrospinal, blood and mental disorders.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

